Allowable Subject Matter
Claims 1-13 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Benfey et al. [US Patent Application Publication 2008/0141585 A1], fails to anticipate or render obvious the base further defining a raised platform on a surface of the base proximate the second port, the raised platform and the substrate defining a channel being operable to permit fluid to flow from the root chamber to the second port, the raised platform being operable to prevent roots of the plant from growing into the second port, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morrissey (US Patent Application Publication 2015/0264859 A1) discloses a a plant growing device with a plant seed receptacle to hold a plant seed;
Filippov et al. (US Patent Application Publication 2021/0267147 A1) discloses a plant media comprising multilayer flats for growing plants in aeroponic or hydroponic farming;
Hurkx et al. (US Patent Application Publication 2008/0302006 A1) discloses a container for cultivation of a germination product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICKY GO/Primary Examiner, Art Unit 2862